Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered March 28, 1985, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are either unpreserved for appellate review or do not warrant reversal. Mangano, J. P., Brown, Sullivan and Harwood, JJ., concur.